13‐3329‐cr 
      United States v. Andino 




 1                                       In the
 2                United States Court of Appeals
 3                               For the Second Circuit
 4                                           
 5                                  August Term, 2013 
 6                                   No. 13‐3329‐cr 

 7                                    UNITED STATES, 
 8                                      Appellant, 

 9                                          v. 

10                                  YVETTE L. ANDINO, 
11                                  Defendant‐Appellee, 
12                                             
13                                 THURMAN ARTIS, AKA 
14                                  PEEPERS, ANDERSON 
15                                     MONTANEZ, 
16                                      Defendants. 
17                                             

18                 Appeal from the United States District Court 
19                     for the Western District of New York. 
20               No. 12‐CR‐13 ― William M. Skretny, Chief Judge. 
21                                        
22                                        
23                             ARGUED: JUNE 25, 2014 
24                          DECIDED: SEPTEMBER 16, 2014 
25                                        
26                                        
27            Before: CABRANES, CARNEY, and DRONEY, Circuit Judges. 
       




 1                            
 2           The  Government  appeals  from  an  order  of  the  U.S.  District 
 3    Court  for  the  Western  District  of  New  York  (William  M.  Skretny, 
 4    Chief Judge) granting defendant Yvette Andino’s motion to suppress 
 5    cocaine seized by law enforcement officers after a warrantless entry 
 6    into  her  home.  The  district  court  adopted  a  report  and 
 7    recommendation  (Jeremiah  J.  McCarthy,  Magistrate  Judge),  which 
 8    held  that  the  seizure  was  unlawful  because  the  exigent 
 9    circumstances  that  justified  the  officers’  initial  entry  had  ended 
10    before they discovered the cocaine. 
11           We  hold  that  the  district  court  erred  in  determining  that 
12    exigent  circumstances  did  not  continue  to  exist  at  the  time  of  the 
13    discovery of the cocaine. Accordingly, we REVERSE the portion of 
14    the order of the district court granting Andino’s motion to suppress 
15    and REMAND. 
16                                           
17                                           
18                        MARY CATHERINE BAUMGARTEN, Assistant United 
19                        States Attorney (Stephan J. Baczynski, Assistant 
20                        United States Attorney, of counsel), for William J. 
21                        Hochul, Jr., United States Attorney for the 
22                        Western District of New York, Buffalo, NY, for 
23                        Appellant United States. 

24                         JOHN P. PIERI, Buffalo, NY, for Defendant‐Appellee 
25                         Yvette L. Andino. 

26                                           




                                                ‐2‐ 
       




 1    DRONEY, Circuit Judge: 

 2          Defendant‐Appellee  Yvette  Andino  was  indicted  in  the 

 3    Western District of New York for possession with intent to distribute 

 4    cocaine  and  related  charges  after  law  enforcement  officers 

 5    conducted  a  warrantless  entry  into  her  home  and  seized  cocaine 

 6    from her kitchen. The U.S. District Court for the Western District of 

 7    New York (Skretny, C.J.) issued an order suppressing the evidence, 

 8    adopting  Magistrate  Judge  Jeremiah  J.  McCarthy’s  Report  & 

 9    Recommendation  (“R&R”).  The  magistrate  judge  concluded  that 

10    exigent circumstances justified the officers’ initial warrantless entry 

11    into  Andino’s  home,  but  those  circumstances  ended  when  the 

12    officers  obtained  physical  control  over  Andino.  Therefore,  the  R&R 

13    concluded,  the  subsequent  search  and  seizure  of  cocaine  was 

14    unlawful. 

15          On  appeal,  the  Government  contends  that  a  plastic  baggie 

16    containing  cocaine  found  in  Andino’s  kitchen  sink  was  improperly 

17    suppressed  because  exigent  circumstances  — the  imminent 



                                             ‐3‐ 
       




 1    destruction of that evidence — continued to exist even after Andino 

 2    was  secured  in  her  living  room.  While  we  agree  with  the  district 

 3    court that exigent circumstances justified the warrantless entry into 

 4    Andino’s  home,  we  conclude  that  the  district  court  erred  in 

 5    determining  that  exigent  circumstances  did  not  also  justify  the 

 6    officers’  warrantless  entry  into  her  kitchen.  Accordingly,  we 

 7    REVERSE  the  portion  of  the  order  of  the  district  court  that 

 8    suppressed the evidence seized from the kitchen and REMAND. 

 9                                BACKGROUND 

10    I.    Factual Background 

11          The  following  is  taken  from  the  district  court’s  decision 

12    adopting  the  magistrate  judge’s  findings  of  fact  based  on  an 

13    evidentiary hearing on the motion to suppress.  

14          At  approximately  8  p.m.  on  August  29,  2011,  officers  and 

15    agents  assigned  to  the  U.S.  Drug  Enforcement  Administration 

16    (“DEA”)  Task  Force  in  Buffalo,  New  York,  arrested  Anderson 




                                             ‐4‐ 
       




 1    Montanez  and  Thurman  Artis.  Montanez  was  defendant‐appellee 

 2    Andino’s  boyfriend;  they  lived  together  in  a  house  on  Norfolk 

 3    Avenue in Buffalo with their two children.  

 4           Montanez  and  Artis  were  arrested  for  their  involvement  in  a 

 5    series of controlled sales of cocaine to an informant cooperating with 

 6    the Task Force. Montanez and Artis had traveled together to several 

 7    locations to pick up cocaine and then traveled back to the area near 

 8    the  Norfolk  Avenue  home  to  conclude  the  sales.  At  the  time  of 

 9    Montanez’s arrest, police recovered cocaine from his pocket. 

10           After his arrest, Montanez was brought to the DEA office and 

11    questioned  by  DEA  agents.  He  told  the  agents  that  he  had  “a 

12    couple”  of  ounces  of  cocaine  inside  of  a  book  bag  at  his  house  on 

13    Norfolk  Avenue.  Montanez  said  he  was  concerned  about  Andino 

14    being  arrested  and  the  agents  explained  that  “[they]  would  like  to 

15    just go to the house, retrieve the cocaine[,] and that would be it.” J.A. 

16    58.  Montanez  provided  the  officers  a  written  consent  to  search  the 




                                               ‐5‐ 
       




 1    residence and told them Andino would know where the cocaine was 

 2    located. 

 3           At  approximately  11  p.m.,  a  team  consisting  of  federal  and 

 4    local  law  enforcement  personnel  wearing  DEA  vests  and 

 5    windbreakers  arrived  at  Andino’s  house.  Some  of  the  officers, 

 6    including  DEA  Special  Agent  Brian  Chella,  approached  the  front 

 7    door of the house. Other officers went to the side of the house where 

 8    there  was  a  side  entrance,  driveway,  and  a  window.  Task  Force 

 9    Officer  Kerry  Jones  stood  by  the  side  window,  while  DEA  Special 

10    Agent David Leary was by the side door. 

11           After  agents  knocked  and  rang  the  doorbell,  Andino  opened 

12    the  inner  door  at  the  front  entry.  At  that  point  Agent  Chella 

13    identified  himself,  and  informed  Andino  that  Montanez  had  been 

14    arrested  by  the  DEA,  had  told  the  agents  there  was  cocaine  in  the 

15    house,  and  had  given  consent  to  search  the  house  and  seize  the 

16    cocaine.  Andino  asked  to  see  a  copy  of  the  consent  to  search  form, 




                                               ‐6‐ 
       




 1    but as another officer held it up to show her she slammed the door 

 2    shut.  Agent  Chella  heard  Andino  running  away  from  the  door. 

 3    Officer  Jones  then  heard  a  faucet  begin  to  run  in  the  kitchen  and 

 4    drawers  being  opened  and  closed,  prompting  him  to  yell  to  the 

 5    other  officers  that  “drugs  or  evidence”  was  being  destroyed.  J.A. 

 6    123. Agent Chella then made his way to the side of the house where 

 7    he “also heard the kitchen sink.” J.A. 62. 

 8           Believing  that  Andino  was  in  the  process  of  destroying  the 

 9    cocaine,  officers  attempted  to  open  the  side  and  front  doors,  but 

10    were unable to do so. Agent Chella entered the home by removing a 

11    window  air  conditioning  unit  in  the  first  floor  living  room  and 

12    entering  through  the  window.  He  saw  two  children  sleeping  on  a 

13    couch. Andino then emerged from the kitchen and entered the living 

14    room. Agent Chella directed her to open the front door to allow the 

15    rest of the search team to enter, which she did.  




                                              ‐7‐ 
       




 1               Upon  entering  through  the  front  door,  two  DEA  agents 

 2    remained  with  Andino  and  her  two  children  in  the  living  room 

 3    while  Agent  Chella  and  another  officer  conducted  a  protective 

 4    sweep of the upstairs in an effort to secure the house.1 Others in the 

 5    search team, including Officer Jones, went into the kitchen where the 

 6    faucet  was  still  running.  In  turning  the  faucet  off,  Officer  Jones 

 7    discovered and seized a plastic baggie in the sink containing a milky 

 8    white  residue.  The  bag  and  its  contents  were  subsequently 

 9    submitted  for  analysis  that  confirmed  the  residue  was  cocaine. 

10    Andino was placed under arrest at the scene. 

11    II.        Procedural History 

12               Andino was named in an indictment with Montanez and Artis 

13    and charged with conspiracy to distribute cocaine, in violation of 21 

14    U.S.C. § 846; possession with intent to distribute cocaine, in violation 

15    of  21  U.S.C.  §  841(a)(1)  and  (b)(1)(C);  maintaining  a  place  for  the 

                                                    
       After clearing the second floor, Agent Chella noticed the book bag described by 
      1

      Montanez on the staircase ledge on the second floor and seized it. 



                                                       ‐8‐ 
       




 1    purpose  of  unlawfully  distributing  a  controlled  substance,  in 

 2    violation  of  21  U.S.C.  §  856(a)  and  18  U.S.C.  §  2;  and  destroying 

 3    property  to  prevent  the  government  from  seizing  it,  in  violation  of 

 4    18  U.S.C.  §  2232(a).  Before  trial,  she  filed  a  motion  to  suppress 

 5    physical evidence, including the plastic baggie and cocaine retrieved 

 6    from her kitchen sink.2 

 7               On  February  17,  2013,  following  an  evidentiary  hearing,  the 

 8    magistrate  judge  issued  a  recommended  ruling  concluding  that 

 9    Andino’s  motion  should  be  granted.  The  magistrate  judge  found 

10    that  “[Andino’s]  reaction  to  the  appearance  of  officers  [was]  the 

11    verbal, visual or aural equivalent of the police are here, destroy the 


                                                    
      2 The motion to suppress was filed jointly by Montanez and Andino. It included 
      both the cocaine found in the kitchen sink and the book bag found on the second 
      floor.  The  motion  was  denied  in  its  entirety  as  to  Montanez  on  the  basis  of  the 
      consent  to  search  he  provided  to  the  Task  Force.  Montanez  did  not  appeal  that 
      portion of the ruling and subsequently pled guilty. With respect to Andino, the 
      district  court  granted  the  motion  as  to  the  book  bag  found on  the  second  floor; 
      the  court  concluded  that  the  exigent  circumstances,  which  the  magistrate  judge 
      found  justified  the  entry  into  the  house,  did  not  extend  to  the  search  of  the 
      second  floor.  The  government  did  not  appeal  that  aspect  of  the  district  court’s 
      ruling. Consequently, the only issue in this appeal is whether, as to Andino, the 
      exigent circumstances justified the search of the kitchen. 



                                                       ‐9‐ 
       




 1    drugs.”  J.A.  30  (internal  quotation  marks  omitted).  Therefore, 

 2    exigent  circumstances  justified  the  warrantless  entry.  However,  the 

 3    magistrate judge concluded that those exigent circumstances did not 

 4    still  exist  at  the  time  the  plastic  baggie  was  located  and  seized 

 5    because  the  officers  had  already  obtained  physical  control  over 

 6    Andino  and  secured  the  house  before  entering  the  kitchen.  The 

 7    magistrate judge therefore concluded that the seizure of the cocaine 

 8    was unlawful.  

 9           The district court reviewed the government’s objections to the 

10    R&R  and  rejected  them.  In  an  order  issued  on  August  6,  2013,  the 

11    court  accepted  the  recommended  ruling  of  the  magistrate  judge  in 

12    its  entirety  and  granted  Andino’s  motion  to  suppress.  This  appeal 

13    followed, pursuant to 18 U.S.C. § 3731. 

14                                  DISCUSSION 

15           In evaluating the grant of a motion to suppress evidence this 

16    Court  reviews  the  district  courtʹs  factual  findings  for  clear  error, 




                                              ‐10‐ 
       




 1    viewing  them  in  the  light  most  favorable  to  the  defendant,  and  its 

 2    conclusions of law de novo. United States v. Murphy, 703 F.3d 182, 188‐

 3    89  (2d  Cir.  2012).  “The  reasonableness  of  police  action  is  a  ‘mixed 

 4    question  of  law  and  fact’  that  is  reviewed  de  novo.  Therefore,  the 

 5    ultimate  determination  of  whether  a  search  was  objectively 

 6    reasonable  in  light  of  exigent  circumstances  is  a  question  of  law 

 7    reviewed de novo.” United States v. Marin Moreno, 701 F.3d 64, 72 (2d 

 8    Cir.  2012)  (quoting  United  States  v.  Reyes,  353  F.3d  148,  151  (2d  Cir. 

 9    2003)),  cert.  denied,  133  S.  Ct.  2797  (2013).  “Given  the  heavily  fact 

10    dependent  nature  of  the  .  .  .  inquiry”  into  whether  exigent 

11    circumstances  existed  to  justify  a  search,  “the  lower  court  decision 

12    will  almost  invariably  rest  on  factual  determinations  about  the 

13    extent  of  the  exigency,  and  therefore  our  review  is  usually,  in 

14    practice,  for  clear  error.  Under  clear‐error  review,  we  must  be  left 

15    with  the  definite  and  firm  conviction  that  a  mistake  has  been 

16    committed  in  order  to  reverse  a  district  court’s  exigent 




                                                ‐11‐ 
       




 1    circumstances  finding.”  Id.  (internal  citations  and  quotation  marks 

 2    omitted). Applying either a de novo review or one for clear error, we 

 3    conclude  that  the  district  court’s  determination  that  the  exigency 

 4    had ended must be reversed. 

 5           “It is a basic principle of Fourth Amendment law that searches 

 6    and  seizures  inside  a  home  without  a  warrant  are  presumptively 

 7    unreasonable.”  Brigham  City  v.  Stuart,  547  U.S.  398,  403  (2006) 

 8    (internal  quotation  marks  omitted).  However,  “the  warrant 

 9    requirement of the Fourth Amendment must yield” where “exigent 

10    circumstances  require  law  enforcement  officers  to  act  without 

11    delay.”  Marin  Moreno,  701  F.3d  at  72‐73  (internal  quotation  marks 

12    omitted).  “‘[T]he  need  to  prevent  the  imminent  destruction  of 

13    evidence  has  long  been  recognized  as  a  sufficient  justification  for  a 

14    warrantless  search.’”  Id.  at  73  (quoting  Kentucky  v.  King,  131  S.  Ct. 

15    1849, 1856 (2011)). 




                                               ‐12‐ 
       




 1               To  determine  whether  a  warrantless  entry  is  justified  by 

 2    exigent  circumstances,  we  employ  an  objective  inquiry  that  “turns 

 3    on  the  district  courtʹs  examination  of  the  totality  of  circumstances 

 4    confronting  law  enforcement  agents  in  the  particular  case.”  United 

 5    States v. MacDonald, 916 F.2d 766, 769 (2d Cir. 1990) (en banc). “The 

 6    core question is whether the facts, as they appeared at the moment 

 7    of entry, would lead a reasonable, experienced officer to believe that 

 8    there was an urgent need to render aid or take action.” United States 

 9    v.  Klump,  536  F.3d  113,  117‐18  (2d  Cir.  2008)  (internal  citation  and 

10    quotation marks omitted). 

11               In  answering  this  question,  we  often  refer  to  six  factors 

12    described in United States v. MacDonald,3 but “[t]hese factors are not 

                                                    
      3 These factors are:  
       
                            (1) the gravity or violent nature of the offense with 
                            which the suspect is to be charged; (2) whether the 
                            suspect  is  reasonably  believed  to  be  armed;  (3)  a 
                            clear showing of probable cause . . . to believe that 
                            the suspect committed the crime; (4) strong reason 
                            to believe that the suspect is in the premises being 
                            entered; (5) a likelihood that the suspect will escape 



                                                          ‐13‐ 
       




 1    germane  in  every  exigent  circumstances  situation,”  Marin  Moreno, 

 2    701  F.3d  at  73.  “Sometimes  the  presence  of  a  solitary  factor  [like 

 3    destruction of evidence] suffices.” MacDonald, 916 F.2d at 770 (citing 

 4    United  States  v.  Gallo–Roman,  816  F.2d  76,  79‐80  (2d  Cir.  1987));  see 

 5    United States v. Brown, 52 F.3d 415, 421 (2d Cir. 1995) (noting that an 

 6    additional factor is whether “quick action is necessary to prevent the 

 7    destruction of evidence”).  

 8           Where  a  warrantless  search  is  justified  by  exigent 

 9    circumstances,  the  search  “must  be  strictly  circumscribed  by  the 

10    exigencies  which  justify  its  initiation.”  Mincey  v.  Arizona,  437  U.S. 

11    385, 393 (1978) (internal quotation marks omitted); accord Klump, 536 

12    F.3d at 118. An officer’s conduct once he is inside the premises must 

                                                                                                                                         

              

                      if  not  swiftly  apprehended;  and  (6)  the  peaceful 
                      circumstances of the entry.  
                       
      United States v. MacDonald, 916 F.2d 766, 769‐70 (2d Cir. 1990) (en banc) (omission 
      in original and internal quotation marks omitted). 
       



                                                                 ‐14‐ 
       




 1    be  assessed  on  a  case‐by‐case  basis,  taking  into  account  the  type  of 

 2    emergency that appeared to be present. Tierney v. Davidson, 133 F.3d 

 3    189, 196‐98 (2d Cir. 1998). “‘The officerʹs post‐entry conduct must be 

 4    carefully  limited  to  achieving  the  objective  which  justified  the 

 5    entry.’” Id. at 197‐98 (quoting 3 Wayne R. LaFave, Search and Seizure 

 6    § 6.6(a), at 400‐01 (3d ed. 1996)). For example, “[w]here officials enter 

 7    private  property  to  fight  a  fire,  .  .  .  the  scope  of  the  warrantless 

 8    search is limited to that reasonably necessary to extinguish the blaze, 

 9    determine  the  cause  and  origin  of  a  fire,  and  ensure  against 

10    rekindling.” Klump, 536 F.3d at 118. 

11           The  district  court  determined  that  the  agents’  warrantless 

12    entry  here  was  justified  by  exigent  circumstances  —  the  imminent 

13    destruction  of  evidence  by  Andino.  The  question  presented  is 

14    whether securing Andino ended the exigency such that the search of 

15    the  kitchen  exceeded  that  exigency.  We  conclude  it  did  not.  The 

16    officers  reasonably  believed  Andino  was  destroying  evidence  by 




                                                ‐15‐ 
       




 1    washing  cocaine  down  the  kitchen  sink.  The  objective  of  the 

 2    warrantless  entry  was  to  stop  the  destruction  of  evidence,  and  the 

 3    officers’ entry into the kitchen was limited to achieving the objective 

 4    that justified the entry. See Tierney, 133 F.3d at 196‐98. 

 5          Contrary  to  the  district  court,  we  conclude  that  simply 

 6    securing  Andino  did  not  accomplish  this  purpose.  Upon  learning 

 7    that the officers were looking for cocaine, Andino slammed shut the 

 8    front  door,  ran  from  the  door,  opened  and  closed  drawers,  and 

 9    turned  on  the  kitchen  faucet.  It  was  certainly  reasonable  for  the 

10    officers  to  conclude  that  she  was  attempting  to  wash  the  cocaine 

11    down  the  kitchen  sink.  The  faucet  was  still  running  when  Andino 

12    was seized. It was securing her person and turning off the faucet that 

13    allowed  the  agents  to  stop  the  destruction  of  evidence.  See  United 

14    States  v.  Leveringston,  397  F.3d  1112,  1116‐1118  (8th  Cir.  2005) 

15    (holding  that  where  officers  heard  running  water  and  a  grinding 

16    garbage  disposal,  warrantless  entry  was  justified  by  the  need  to 




                                             ‐16‐ 
       




 1    prevent  the  imminent  destruction  of  evidence  despite  the  fact  that 

 2    the suspect had already been apprehended). Therefore, the officers’ 

 3    entry into the kitchen after physically securing Andino was justified 

 4    by continuing exigent circumstances. The search did not exceed the 

 5    exigency. 

 6          It  follows  then  that  the  seizure  of  the  bag  of  cocaine  was 

 7    lawful under the “plain view” doctrine. The “plain view” doctrine is 

 8    another  well‐recognized  exception  to  the  Fourth  Amendment 

 9    warrant requirement, Ruggiero v. Krzeminski, 928 F.2d 558, 561‐62 (2d 

10    Cir.  1991),  whereby “law  enforcement  personnel may  seize  an  item 

11    without a warrant provided that it is immediately apparent that the 

12    object is connected with criminal activity, and further provided that 

13    the  officers  viewed  the  object  from  a  lawful  vantage  point  — i.e., 

14    that  the  officers  have  not  violated  the  Fourth  Amendment  in 

15    arriving  at  the  place  from  where  they  can  see  the  object,”  United 




                                             ‐17‐ 
       




 1    States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 81 (2d 

 2    Cir. 2002) (internal quotation marks omitted).4  

 3            Upon  entering  the  kitchen  to  turn  off  the  sink,  Officer  Jones 

 4    observed  a  plastic  baggie  in  the  sink  with  “white  milky  residue 

 5    inside.”  J.A.  125.  The  officers  had  been  informed  by  Montanez  that 

 6    he kept cocaine in the house, and plastic baggies are known “tools of 

 7    the [narcotics] trade.” United States v. Perez, 144 F.3d 204, 208 (2d Cir. 

 8    1998).  Thus,  the  officers  also  had  probable  cause  to  suspect  the 

 9    baggie  was  connected  with  criminal  activity.  Having  already 

10    concluded that the officers did not violate the Fourth Amendment in 

11    entering  the  kitchen,  and  therefore  viewed  the  evidence  from  a 

12    lawful  vantage  point,  we  hold  that  the  plastic  baggie  was  properly 

13    seized under the “plain view” doctrine. 
                                                    
      4 The “plain view” doctrine has alternatively been framed in terms of “probable 
      cause”: “First, the initial intrusion by the police officer must be lawful so that he 
      can  justify  being  in  a  position  to  make  his  discovery.  Second,  the  discovery  of 
      evidence must be inadvertent. Third, the police must have had probable cause to 
      believe that the item seized was evidence of a crime.” Ruggiero v. Krzeminski, 928 
      F.2d 558, 561 (2d Cir. 1991) (internal quotation marks and alterations omitted); see 
      also United States v. Gamble, 388 F.3d 74, 76‐77 (2d Cir. 2004) (per curiam); United 
      States v. Martin, 157 F.3d 46, 54 (2d Cir. 1998). 



                                                     ‐18‐ 
       




 1               Andino argues that we should affirm the district court’s order 

 2    on the alternate ground that the officers lacked authority to enter her 

 3    home  in  the  first  instance  because  exigent  circumstances  justifying 

 4    entry did not exist. 5 See United States v. Swarovski, 557 F.2d 40, 49 (2d 

 5    Cir.  1977)  (holding  that  18  U.S.C.  §  3731  allows  a  defendant  to 

 6    “assert  grounds  for  affirming  the  order  of  suppression”).  But  we 

 7    hold  that  the  district  court  did  not  err  in  concluding  that  exigent 

 8    circumstances  existed  to  justify  the  initial  warrantless  entry.  “[T]he 

 9    facts,  as  they  appeared  at  the  moment  of  entry,  would  lead  a 

10    reasonable,  experienced  officer  to  believe  that  there  was  an  urgent 

11    need  to  .  .  .  take  action”  to  prevent  the  destruction  of  evidence. 

12    Klump,  536  F.3d  at  118  (internal  citation  and  quotation  marks 

13    omitted). 

14               After  being  arrested  for  selling  cocaine  to  a  cooperating 

15    informant  and  after  a  search  of  his  pocket  revealed  cocaine, 

                                                    
      5 Andino’s refusal of consent to search abrogated the consent given by Montanez. 
      See Georgia v. Randolph, 547 U.S. 103, 120 (2006). 



                                                       ‐19‐ 
       




 1    Montanez  told  the  agents  that  he  had  a  substantial  amount  of 

 2    cocaine  at  the  house  he  shared  with  Andino  and  that  she  knew 

 3    where  it  was  located.  When  the  officers  approached  the  house,  it 

 4    was thus eminently reasonable for them to believe there was cocaine 

 5    inside  and  that  Andino  was  aware  of  it  as  well  as  its  location.  See 

 6    Marin  Moreno,  701  F.3d  at  73‐75  (finding  that  agents  had  probable 

 7    cause to believe occupant was in possession of drugs). Moreover, in 

 8    United States v. Marin Moreno, we held that the sudden and forceful 

 9    attempt  to  slam  shut  a  door  to  a  motel  room  that  had  just  been 

10    opened for an officer contributed to the circumstances justifying the 

11    need  to  enter  the  room  to  ensure  that  evidence  was  not  destroyed. 

12    Id.  at  74‐75.  Here  the  officers  identified  themselves  to  Andino,  told 

13    her why they were there, and attempted to show her the consent to 

14    search  for  the  cocaine.  Not  only  did  Andino  “slam  shut  a  door  she 

15    had just opened,” id. at 74, but officers also heard footsteps running 

16    away  from  the  door,  a  faucet  turn  on,  and  drawers  being  banged 




                                               ‐20‐ 
       




 1    opened and closed. These are “classic sounds indicating destruction 

 2    of  evidence.”  See  United  States  v.  Gomez,  633  F.2d  999,  1008  (2d  Cir. 

 3    1980). Where the officers had a sound basis to believe cocaine was in 

 4    the house and that Andino knew about it, Andino’s slamming of the 

 5    front door plus these “sounds of destruction of evidence established 

 6    exigent  circumstances  sufficient  to  justify  the  warrantless  [entry].” 

 7    Id.  

 8               Andino also argues that the officers did not have authority to 

 9    be  on  Andino’s  premises  after  she  refused  them  entry  by  shutting 

10    the front door.6 She asserts that their subsequent observations cannot 

11    form  the  basis  of  exigent  circumstances.  When  an  officer  lawfully 

12    knocks  on  the  door,  the  occupant’s  subsequent  conduct  may 

13    contribute  to  exigent  circumstances  justifying  an  entry.  Kentucky  v. 

14    King,  131  S.  Ct.  1849,  1862  (2011)  (“Occupants  who  choose  not  to 

15    stand  on  their  constitutional  rights  but  instead  elect  to  attempt  to 
                                                    
      6  Andino  does  not  contest  that  the  officers’  approach  was  lawful;  she  only 
      challenges  their  continued  presence  immediately  after  she  slammed  shut  the 
      door. 



                                                       ‐21‐ 
       




 1    destroy evidence have only themselves to blame for the warrantless 

 2    exigent‐circumstances  search  that  may  ensue.”);  Marin  Moreno,  701 

 3    F.3d at 73‐75 (explaining how warrantless search was justified by the 

 4    occupant’s reaction to seeing an officer at the door); id. at 79 (Carney, 

 5    J.,  concurring)  (agreeing  that  occupant’s  actions  upon  seeing  an 

 6    agent  at  the  door  “inform[]  our  analysis  of  whether  an  exigency 

 7    existed”); see also United States v. Martinez‐Gonzalez, 686 F.2d 93, 101 

 8    (2d  Cir.  1982)  (relying  on  fact  that  agents  heard  flushing  of  a  toilet 

 9    after  they  opened  the  door  but  before  entering  to  support 

10    warrantless  entry);  Gomez,  633  F.2d  at  1005‐08  (relying  on  noises 

11    heard after occupant closed the door on the agents). After slamming 

12    the door, Andino was heard running to the kitchen, turning on the 

13    faucet,  and  opening  and  closing  drawers.  Such  observations  surely 

14    can contribute to the exigent circumstances justifying the entry. For 

15    these reasons, we also conclude that the district court did not err in 




                                                ‐22‐ 
      




1    considering  the  officers’  observations  following  Andino’s  refusal  of 

2    consent.7 

3                                                     CONCLUSION 

4               For the reasons given above, we REVERSE the portion of the 

5    order of the district court that suppressed the evidence seized from 

6    the kitchen and REMAND. 




                                                   
     7  We emphasize that we do not hold that officers may remain indefinitely in the 
     area immediately surrounding a suspect’s home (i.e., the curtilage). This area is 
     considered to be “part of the home itself for Fourth Amendment purposes.”  
     Florida v. Jardines, 133 S. Ct. 1409, 1414 (2013) (internal quotation marks omitted). 
     “[T]he right of a man to retreat into his own home and there be free from 
     unreasonable governmental intrusion . . . would be of little practical value if the 
     State’s agents could stand in a home’s porch or side garden and trawl for 
     evidence with impunity.” Id. at 1414 (internal citation and quotation marks 
     omitted).   
      
     Thus, as a general matter, once a resident refuses to consent to a search, officers 
     must leave the property shortly thereafter. See id. at 1415‐16. Here, however, the 
     record reflects that the officers heard the sounds indicating destruction of drugs 
     almost immediately after Andino slammed the door. We therefore have no 
     occasion to assess precisely how long officers may remain in a suspect’s curtilage 
     after consent to search is denied.   



                                                            ‐23‐